                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

TAIMARK DICKSON,

      Plaintiff,

v.                                                   Case No. 5:18cv147-TKW-HTC
MICHAEL GARRETT,

     Defendant.
__________________________/

                                     ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 30). No objections to the Report and Recommendation

were filed. Having reviewed the Report and Recommendation, I find no clear error

in the magistrate judge’s determination that this case should be dismissed based on

Plaintiff’s failure to substitute a proper party for the deceased Defendant.

      Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     The amended complaint (Doc. 11) is DISMISSED without prejudice

             pursuant to Fed. R. Civ. P. 25(a)(1).

      3.     The Clerk is directed to close this case.
DONE and ORDERED this 4th day September, 2019.

                      T. Kent Wetherell, II
                     T. KENT WETHERELL, II
                     UNITED STATES DISTRICT JUDGE




                            2
